Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/30/2018.  Preliminary Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-10 are pending and are presented for examination.  

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “the thrust bearings”.  It is plural but as in claim 1 and specification is “a thrust bearing”, single piece.  If it is not typo-error, it should be indefinite issue (35 USC 112 rejection).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WEH et al (DE 102014212413 A1, see US 20150375727 A1, US 9586564 B2, IDS on 9/27/2019 – see EP report). 
As for claim 1, WEH discloses an electric actuator (1), comprising:
a motor part (27) configured to drive upon receiving supply of power; and 
a motion conversion mechanism part (8) configured to convert a rotary motion of the motor part into a linear motion to output the motion,
wherein the motion conversion mechanism part comprises:
a ball screw shaft (6) arranged coaxially with a rotation center of the motor part; and 
a ball screw nut (7), which is rotatably fitted to an outer periphery of the ball screw shaft through intermediation of a plurality of balls (9), and is provided so as to be capable of transmitting torque with a rotor (26, 28) of the motor part rotatably supported through intermediation of a rolling bearing (10, 19, 33),
wherein the ball screw shaft advances toward one side in the axial direction or retreats toward another side in the axial direction in accordance with a rotation direction of the ball screw nut [0015 in DE 102014212413 A1, or 0016 in US 20150375727 A1], and
wherein a thrust bearing (11) is arranged adjacent to the ball screw nut on the another side in the axial direction [0017].
Note that, WEH describes with the vocabulary “axial bearing” instead of same vocabulary “thrust bearing” recited by the applicant.  However, it is known to be same thing in the art.  It is merely exercise of own lexicon of applicants. 
https://www.smbbearings.com/axial-bearing-vs-thrust-bearing
“The terms axial ball bearing or thrust ball bearing can be used interchangeably. Sometimes, they are even combined together, referred to as ‘axial thrust bearings’. This group of bearings has been designed to endure an axial load, also known as a thrust load, which is a force in the same direction as the shaft.”  

Applicant calls a needle roller bearing (47) serving as a thrust bearing.  Likewise, WEH discloses “an axial bearing 11, which in one embodiment is in the form of a needle-roller bearing”.  It is the same. 

As for claim 2, WEH discloses the electric actuator according to claim 1, wherein the rolling bearing comprises two rolling bearings (10 or 19, and 33) arranged at two locations apart from each other in the axial direction, and wherein the thrust bearings (11 – see claim objection) are arranged within a range in the axial direction between the two rolling bearings.
As for claim 3, WEH discloses the electric actuator according to claim 1, wherein the thrust bearing comprises a needle roller bearing (11).
As for claim 7, WEH discloses the electric actuator according to claim 1, wherein the motion conversion mechanism part further comprises a speed reducer configured to reduce a speed of rotation of the rotor and transmit the rotation to the ball screw nut .
“helical gearing 8” and “a planetary gear set 22 with a sun gear 20, planet gears 17, a planet carrier 38 and an internal gear 21”.  
Disclosed “planetary gear set” is motion conversion mechanism part is configured to reduce a speed of rotation of the rotor (i.e., speed reducer) by its definition. 
Refer KHK Gear company article. 

    PNG
    media_image1.png
    131
    640
    media_image1.png
    Greyscale

As for claim 8, WEH discloses the electric actuator according to claim 7, wherein the speed reducer comprises a planetary gear speed reducer (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI (JP 2003247576 A) in view of OBAYASHI (JP 2006009913 A, both IDS on 9/7/2018).  
As for claim 1, ADACHI discloses an electric actuator (10, Fig. 1), comprising:
a motor part (15, Fig. 1) configured to drive upon receiving supply of power; and 
a motion conversion mechanism part (16) configured to convert a rotary motion of the motor part into a linear motion to output the motion,
wherein the motion conversion mechanism part comprises:
a ball screw shaft (38) arranged coaxially with a rotation center of the motor part; and 
a ball screw nut (34), which is rotatably fitted to an outer periphery of the ball screw shaft through intermediation of a plurality of balls (37), and is provided so as to be capable of transmitting torque with a rotor of the motor part rotatably supported through intermediation of a rolling bearing, wherein the ball screw shaft advances toward one side in the axial direction or retreats toward another side in the axial direction in accordance with a rotation direction of the ball screw nut (Fig. 1). 
ADACHI is merely silent to clearly and explicitly describe a thrust bearing is arranged adjacent to the ball screw nut on the another side in the axial direction (however, it is shown in Fig. 1).
OBAYASHI clearly describe wherein a thrust bearing (180, Fig. 1) is arranged adjacent to the ball screw nut (134) on the another side in the axial direction.


As for claim 4, ADACHI discloses the electric actuator according to claim 2, wherein the rotor of the motor part comprises: a rotor core (20, Fig. 1) which holds a rotor magnet (38) [0018]; and a hollow rotary shaft (20), which has the rotor core mounted to an outer periphery thereof, and has the ball screw nut arranged on an inner periphery thereof, and wherein an inner raceway surface of one of the two rolling bearings (57, in Fig. 1) is formed on the hollow rotary shaft.
As for claim 5, ADACHI discloses the electric actuator according to claim 4, wherein the inner raceway surface (of 57) is arranged within an axial width of the ball screw nut (Fig. 1).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of OBAYASHI, and in further view of  SUGITANI (JP 2005170064 A, IDS on 9/7/2018). 
As for claim 9, ADACHI in view of OBAYASHI discloses the electric actuator according to claim 1 further comprising:
a housing (30), which comprises a plurality of members being coupled to one another in the axial direction (see Fig. 1), and is configured to accommodate the motor part and the motion conversion mechanism part.  

Note that terminal to lead power into the motor coil is essential.  
SUGITANI discloses a terminal part (98) which is configured to hold a power supply circuit [0059], the power supply circuit being configured to supply the power to the motor part (coil 62), wherein the terminal part is sandwiched by the members forming the housing from both sides in the axial direction (Fig. 1).   It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of SUGITANI with that of ADACHI in view of OBAYASHI for power supply to coils. 

As for claim 10, SUGITANI as combined discloses the electric actuator according to claim 9 wherein the terminal part has, on an outer peripheral portion thereof, an opening portion for allowing a lead wire connected to the power supply circuit to be drawn out to a radially outer side of the housing [0059].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WEH in view of BETZING (DE 1921252 A, IDS on 9/27/2019)
As for claim 6, WEH does not discloses the electric actuator according to claim 1 further comprising an urging member configured to always urge the ball screw shaft (6) toward another side in the axial direction.  BETZING discloses (see Fig. 1) an urging 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/Primary Examiner, Art Unit 2834